Lumpkin, J.
1. The equitable petition was not subject to the demurrer filed by the defendant.
2. When considered in the light of the pleadings, the evidence, and the entire charge of the court, the excerpts of the charge complained of do not require a new trial.
*323April 15, 1910.
Equitable petition. Before Judge Worrill. Early superior court.
May 21, 1909.
Calhoun & Rambo, for plaintiff in error.
W. D. Sheffield, and Pottle & Glesssner, contra.
3. The charge covered the substantial issues in the case; and if more specific instructions on some particular point were desired, they should have been duly requested.

Judgment affirmed.


All the Justices concur.